DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 29 March 2019 complies with the provisions of 37 CFR 1.97, as does the IDS submitted on 23 April 2020. Accordingly, the IDSs are being considered by the examiner.

Status of the Claims
The currently pending claims in the present application are originally-filed claims 1-20 submitted on 29 March 2019.

Claim Objections
Claim 16 is objected to because of the following informality: the claim lacks ending punctuation. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP Pat. App. EP 3 318 944 A2 to Vasko et al. (“Vasko”).
	Regarding claim 15, Vasko discloses the following limitations:
“A system comprising: a processor; and a memory coupled to the processor and storing instructions executable by the processor.” Vasko discloses, in para. [0169], “With reference to FIG. 23, an example environment 2310 for implementing various aspects of the aforementioned subject matter includes a computer 2312. The computer 2312 includes a processing unit 2314, a system memory 2316, and a system bus 2318.”
“Receive a notification comprising information of a job to be performed for management of a hardware component, wherein the job is one of maintenance of the hardware component, replacement of the hardware component, and installation of the hardware component.” Vasko discloses, in para. [0112], “In response to detection of a notifiable event (such as those described in the examples above), monitoring component 316 can instruct rendering component 308 to deliver notification information to the wearable appliances 206 associated with one or more users.” Vasko discloses, in para. [0113], “Notifications can take the form of a superimposed message rendered on the user's wearable appliance 206 identifying the nature of the issue.” Vasko discloses, in para. [0115], “In some embodiments, notifiable events can also be detected based on analysis of plant data 610. In various examples, critical operating parameters, such as temperatures, pressures, speeds, voltage levels, or other such parameters collected as part of plant data 610 can be monitored by monitoring component 
“Generate a workflow for performance of the job, wherein the workflow comprises a 3-Dimensional (3D) model of the hardware component for generating Augmented Reality (AR) images.” Vasko discloses, in para. [0117], “As the device interface component 314 collects and indexes operational and status data 1606 from industrial devices and systems on the plant floor, as described above, monitoring component 316 monitors selected data items of the plant data 610, and initiates delivery of a suitable workflow presentation 1602 in response to determining that one or more data items indicate a problem with an automation system or device that merits attention from one or more registered users.” Vasko discloses, in para. [0045], “Presentation system 302 formats the data for rendering in virtual and augmented reality presentations. One or more plant models 524 stored on the presentation system 302 can define three-dimensional views of areas within an industrial facility (e.g., production lines or work areas), and presentation system 302 can generate three-dimensional virtual or 
“Provide directions to a resource device based on the workflow, wherein the directions comprise the AR images to indicate actions to be taken by a resource person for performing the job, and wherein a direction for an action is provided after a previous action is completed.” Vasko discloses, in para. [0124], “When all eligible recipients have been identified, rendering component 308 send workflow presentation data 1602 to each recipient's wearable appliance 206. In an example scenario, rendering component 308 can render the workflow presentation as an augmented reality presentation that renders a sequence of instructions as an overlay on the user's field of view. These presentations can include graphical indicator overlays that point to or otherwise visually identify devices, workstations, or machine components that the user's attention should be focused on during a current step of the workflow.” Vasko discloses, in para. [0125], “In general, workflow presentations inform the user of the proper 
	Regarding claim 20, Vasko discloses the following limitations:
“The system of claim 15, wherein the directions include a direction to locate a wiring closet of the hardware component based on wayfinding.” Vasko discloses, in para. [0029], “To assist the selected user in locating the source of the detected problem, the VR/AR presentation system can superimpose graphics on the user's view of his or her environment that guide the user to the source of the issue. These graphics can include, for example, graphical arrows or other indicators that guide the user to the affected machine or device, as well as graphical indicators that direct the user's focus of attention to specific areas or components of an automation system, machine, or industrial device requiring attention.” Vasko discloses, in para. [0070], “Some or all of the rendered asset information can be derived from relevant subsets of plant data 610, or can be derived from stored data about the asset registered previously with the VR/AR presentation system 302. In the case of control cabinets, rendered information can include, but is not limited to, a name of the cabinet, a machine or industrial process controlled by the control cabinet, identification of devices mounted within the cabinet (e.g., industrial controllers, I/O modules, motor drives, contactors, etc.), statuses of devices mounted within the cabinet, or other such information.” Graphical arrows and other directional indicators to control cabinets and associated componentry in Vasko read on the claimed “direction to locate a wiring closet of the hardware component based on wayfinding.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vasko in view of U.S. Pat. App. Pub. No. 2012/0095797 A1 to Nishimura et al. (“Nishimura”).
	Regarding claim 1, Vasko teaches the following limitations:
“A method comprising: receiving a notification comprising information of a job to be performed for management of a hardware component.” Vasko teaches, in para. [0112], “In response to detection of a notifiable event (such as those described in the examples above), monitoring component 316 can instruct rendering component 308 to deliver notification information to the wearable appliances 206 associated with one or more users.” Vasko teaches, in para. [0113], “Notifications can take the form of a superimposed message rendered on the user's wearable appliance 206 identifying the nature of the issue.” Vasko 
“Generating a workflow for performance of the job, wherein the workflow comprises a 3-Dimensional (3D) model of the hardware component.” Vasko teaches, in para. [0117], “As the device interface component 314 collects and indexes operational and status data 1606 from industrial devices and systems on the plant floor, as described above, monitoring component 316 monitors selected data items of the plant data 610, and initiates delivery of a suitable workflow presentation 1602 in response to determining that one or more data items indicate a problem with an automation system or device that merits attention from one or more registered users.” Vasko teaches, in para. [0045], “Presentation system 302 formats the data for rendering in virtual and augmented reality 
“Allocating a job identifier corresponding to the job to a resource person associated with a resource device, wherein the job identifier is to provide job-based access rights to the resource person for performance of the job.” Vasko teaches, in para. [0033], “Authentication component 306 can be configured to confirm authorization of a user to receive and interact with a virtual control panel or other virtual or augmented reality presentation. For example, authentication component 306 can be configured to cross-reference user identification information received from a wearable appliance with control privilege information defined for the identified user.” Vasko teaches, in para. [0091], “Based on the identity of the device or system that the user is requesting to view, as well as the identity or role of the user, VR/AR presentation system 302 can determine whether the user is authorized to receive a virtual or augmented reality interface 
“Providing directions to the resource device based on the workflow, wherein the directions comprise Augmented Reality (AR) images based on the 3D model to indicate actions to be taken by the resource person for performing the job.” Vasko teaches, in para. [0124], “When all eligible recipients have been identified, rendering component 308 send workflow presentation data 1602 to each recipient's wearable appliance 206. In an example scenario, rendering component 308 can render the workflow presentation as an augmented reality presentation that renders a sequence of instructions as an overlay on the user's field of view. These presentations can include graphical indicator overlays that point to or otherwise visually identify devices, workstations, or machine components that the user's attention should be focused on during a current step of the workflow.”

“Revoking the access rights on completion of the job.” Nishimura teaches, in para. [0104], “The access right granting revocation unit (305) revokes the access right granted by the access right granting unit (304) at a scheduled completion time for a work order already started, or in response to reception of a report (or a report message) indicating the completion of work for the work order already started or a report (or a report message) indicating the start of work for a succeeding work order to the work order already started.”
	Nishimura describes, in its abstract, “managing an access right to at least one asset associated with at least one digital work order,” similar to the claimed invention and to Vasko. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the authorization and authentication aspects of the processes of Vasko, to include the revoking of access rights of Nishimura, for enhancing security, as taught by Nishimura (see para. [0015]).
	Regarding claim 4, the combination of Vasko and Nishimura teaches the following limitations:
“The method of claim 1, wherein generating the workflow comprises: obtaining a set of workflow templates from a workflow database, a set of 3D images from an AR database, and configuration of the hardware component based on the information of the job.” Vasko teaches, in para. [0117], “As the device interface component 314 collects and indexes operational and status data 1606 from industrial devices and systems on the plant floor, as described above, monitoring component 316 monitors selected data items of the plant data 610, and initiates delivery of a suitable workflow presentation 1602 in response to determining that one or more data items indicate a problem with an automation system or device 
“Populating the workflow templates based on the information of the job and the 3D images to obtain the workflow.” See the immediately preceding bullet point. The inclusion of augmented reality presentations and device information in the 
	Regarding claim 5, the combination of Vasko and Nishimura teaches the following limitations:
“The method of claim 1, wherein a direction for an action is provided after a previous action has been completed.” Vasko teaches, in para. [0124], “In an example scenario, rendering component 308 can render the workflow presentation as an augmented reality presentation that renders a sequence of instructions as an overlay on the user's field of view.” Vasko teaches, in para. [0125], “In general, workflow presentations inform the user of the proper sequence of operations to be performed in order to best address the detected condition.” The sequences of instructions and proper sequences of operations in Vasko reads on the claimed “wherein a direction for an action is provided after a previous action has been completed.”
	Regarding claim 6 the combination of Vasko and Nishimura teaches the following limitations:
“The method of claim 1, wherein an AR image comprises an image of the hardware component overlaid with a symbol to highlight a part of the component on which an action is to be taken with accompanying text to indicate the action to be taken.” Vasko teaches, in para. [0124], “In an example scenario, rendering component 308 can render the workflow presentation as an augmented reality presentation that renders a sequence of instructions as an overlay on the user's field of view. These presentations can include graphical indicator overlays that point to or otherwise visually identify devices, workstations, or machine 
	Regarding claim 7 the combination of Vasko and Nishimura teaches the following limitations:
“The method of claim 1, wherein the directions comprise a direction to validate the hardware component based on a machine-readable code associated with the hardware component.” Nishimura teaches, in para. [0274], “An access right to the database is required for the database configuration change. The system (201) reads the work order and recognizes an element associated with an access path to the operation DB 3 based on the work order. Alternatively, the system (201) searches, for example, the asset database (212) or the CMDB (406) for the element associated with the access path to the operation DB 3.” Nishimura 
	Nishimura describes, in its abstract, “managing an access right to at least one asset associated with at least one digital work order,” similar to the claimed invention and to Vasko. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issue-addressing processes of Vasko, to include the confirmation of normal operation of Nishimura, to ensure operation of system elements while strictly managing access rights for security purposes, as taught by Nishimura (see para. [0295]).
	Regarding claim 9, Vasko teaches the following limitations:
“A method comprising: receiving a job identifier of a job to be performed for management of a hardware component.” Vasko teaches, in para. [0112], “In response to detection of a notifiable event (such as those described in the examples above), monitoring component 316 can instruct rendering component 308 to deliver notification information to the wearable appliances 206 associated with one or more users.” Vasko teaches, in para. [0113], “Notifications can take 
“Obtaining job-based access rights using the job identifier for commencement of the job.” Vasko teaches, in para. [0033], “Authentication component 306 can be configured to confirm authorization of a user to receive and interact with a virtual control panel or other virtual or augmented reality presentation. For example, authentication component 306 can be configured to cross-reference user identification information received from a wearable appliance with control privilege information defined for the identified user.” Vasko teaches, in para. [0091], “Based on the identity of the device or system that the user is requesting to view, as well as the identity or role of the user, VR/AR presentation system 302 can determine whether the user is authorized to receive a virtual or 
“Receiving directions for performance of the job, the directions corresponding to a workflow comprising a sequence of actions to be taken for completing the job, wherein the directions comprise Augmented Reality (AR) images of the hardware component overlaid with information indicating actions to be taken, wherein a confirmation is received for completion of an action prior to receiving a direction for a next action.” Vasko teaches, in para. [0124], “When all eligible recipients have been identified, rendering component 308 send workflow presentation data 1602 to each recipient's wearable appliance 206. In an example scenario, rendering component 308 can render the workflow presentation as an augmented reality presentation that renders a sequence of instructions as an overlay on the user's field of view. These presentations can include graphical indicator overlays that point to or otherwise visually identify devices, workstations, or machine components that the user's attention should be focused on during a current step of the workflow.”

“Validating the hardware component based on a machine-readable code associated with the hardware component.” Nishimura teaches, in para. [0274], “An access right to the database is required for the database configuration change. The system (201) reads the work order and recognizes an element associated with an access path to the operation DB 3 based on the work order. Alternatively, the system (201) searches, for example, the asset database (212) or the CMDB (406) for the element associated with the access path to the operation DB 3.” Nishimura teaches, in para. [0275], “The system (201) recognizes the following as the elements associated with the access path to the operation DB 3: a DB server in which the operation DB 3 is operating; a door to a management terminal room 3 provided with a terminal through which the DB server can be accessed; a door to an office area (e.g., the second floor in a building C) including the management terminal rooms; and a front gate for entering a building (e.g., the building C) including the office area.” Nishimura teaches, in para. [0294], “The work executer X reports to the system (201) the completion of confirming that the operation using the database is running normally.” The system receiving confirmation of operation of the database associated with the DB server and other hardware in Nishimura reads on the claimed “validating the hardware component based on a machine-readable code associated with the hardware component.”
“Sending a message indicating completion of the job for revocation of the job-based access rights.” Nishimura teaches, in para. [0104], “The access right granting revocation unit (305) revokes the access right granted by the access right granting unit (304) at a scheduled completion time for a work order already 
	Nishimura describes, in its abstract, “managing an access right to at least one asset associated with at least one digital work order,” similar to the claimed invention and to Vasko. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issue-addressing processes and the authorization/authentication aspects of the processes of Vasko, to include the normal operation confirmation and revoking of access rights of Nishimura, for ensuring operation while strictly managing access for security, as taught by Nishimura (see paras. [0015] and [0295]).
	Regarding claim 10, the combination of Vasko and Nishimura teaches the following limitations:
“The method of claim 9, wherein the directions are received over a data network that is different from a local network to which the hardware component is connected.” Vasko teaches, in para. [0044], “In an example environment, these industrial devices and systems can reside on a plant (operational technology) network 116. In some scenarios, the industrial devices may be distributed across multiple plant networks 116 within the plant facility.” Vasko teaches, in para. [0047], “Presentation system 302 can deliver these presentations to a wearable appliance 206 worn by a user, who may be at the plant facility or at a remote location relative to the facility. In the case of remote access from outside the facility, presentation system 302 can be made securely accessible by authorized wearable appliances 206 via an outside network such as the Internet.” Receipt of data by wearable appliances via the Internet instead of over the plant network in Vasko reads on the claimed “wherein the directions are received over a data 
	Regarding claim 11, the combination of Vasko and Nishimura teaches the following limitations:
“The method of claim 10, comprising communicating with a network management system over the data network to validate the completion of the job.” Vasko teaches, in para. [0128], “Based on a comparison of the user's interactions with the automation system with the steps of the preferred workflow, rendering component 308 can generate and deliver workflow feedback data 1712 to the user's wearable appliance 206 in response to determining that the user has deviated from the workflow. Such feedback may comprise, for example, corrective instructions intended to inform the user of the deviation and to guide the user to the correct sequence of operations dictated by the workflow.” The communicating of feedback between the wearable appliances and the rendering component in Vasko reads on the claimed “communicating with a network management system over the data network to validate the completion of the job.”
	Regarding claim 12, the combination of Vasko and Nishimura teaches the following limitations:
“The method of claim 9, wherein the job-based access rights comprise rights to access a wiring closet in which the hardware component is installed.” Vasko teaches, in para. [0070], “Some or all of the rendered asset information can be derived from relevant subsets of plant data 610, or can be derived from stored data about the asset registered previously with the VR/AR presentation system 302. In the case of control cabinets, rendered information can include, but is not limited to, a name of the cabinet, a machine or industrial process controlled by the control cabinet, identification of devices mounted within the cabinet (e.g., 
	Regarding claim 13, the combination of Vasko and Nishimura teaches the following limitations:
“The method of claim 12, comprising providing navigation assistance to locate the wiring closet based on wayfinding technology.” Vasko teaches, in para. [0029], “To assist the selected user in locating the source of the detected problem, the VR/AR presentation system can superimpose graphics on the user's view of his or her environment that guide the user to the source of the issue. These graphics can include, for example, graphical arrows or other indicators that guide the user to the affected machine or device, as well as graphical indicators that direct the user's focus of attention to specific areas or components of an automation system, machine, or industrial device requiring attention.” The displaying of arrows and indicators to, for example, cabinets, in Vasko (see also para. [0070]), reads on the claimed “providing navigation assistance to locate the wiring closet based on wayfinding technology.” 
	Regarding claim 14, the combination of Vasko and Nishimura teaches the following limitations:
“The method of claim 9, wherein the job is one of maintenance of the hardware component, replacement of the hardware component, and installation of the hardware component.” Vasko teaches, in para. [0116], “As noted above, some embodiments of VR/AR presentation system 302 can be configured to assist users in connection with addressing detected operational or maintenance issue 
	Regarding claim 19, Vasko teaches the following limitations:
“The system of claim 15, wherein the instructions are executable by the processor to assign access rights to the resource person based on the job and a level of security clearance of the resource person.” Vasko teaches, in para. [0033], “Authentication component 306 can be configured to confirm authorization of a user to receive and interact with a virtual control panel or other virtual or augmented reality presentation. For example, authentication component 306 can be configured to cross-reference user identification information received from a wearable appliance with control privilege information defined for the identified user.” Vasko teaches, in para. [0091], “Based on the identity of the device or system that the user is requesting to view, as well as the identity or role of the user, VR/AR presentation system 302 can determine whether the user is authorized to receive a virtual or augmented reality interface for the device or system, as well as a degree of control privilege for which the user is authorized based on either the user's identity or the user's role.” Vasko teaches, in para. [0121], “In response to detection of an issue for which a defined workflow is available, the monitoring component 316 can send an instruction 1610 to the rendering component 308 identifying the detected issue, which initiates delivery of a suitable workflow presentation 1602 to wearable appliances 206 associated with one or more users determined to be capable or authorized to address the detected issue.” Providing authorization in Vasko reads on the claimed “assign access rights to the resource person,” and doing so based on the user’s role 
	Nishimura teaches limitations below of claim 19 that do not appear to be explicitly taught in their entirety by Vasko:
“And to revoke the access rights on completion of the job.” Nishimura teaches, in para. [0104], “The access right granting revocation unit (305) revokes the access right granted by the access right granting unit (304) at a scheduled completion time for a work order already started, or in response to reception of a report (or a report message) indicating the completion of work for the work order already started or a report (or a report message) indicating the start of work for a succeeding work order to the work order already started.”
	Nishimura describes, in its abstract, “managing an access right to at least one asset associated with at least one digital work order,” similar to the claimed invention and to Vasko. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the authorization and authentication aspects of the processes of Vasko, to include the revoking of access rights of Nishimura, for strictly managing access to enhance security, as taught by Nishimura (see paras. [0015] and [0295]).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vasko in view of Nishimura, and further in view of U.S. Pat. App. Pub. No. 2015/0130835 A1 to Daly et al. (“Daly”).
	Regarding claim 2, Daly teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Vasko and Nishimura:
“The method of claim 1, wherein the job corresponds to installation of the hardware component and the notification comprises a list of hardware components to be installed, a sequence of installation of the hardware components, and configuration to be provided to each of the hardware 
	Daly describes, in para. [0003], “using augmented reality to assist in the performance of tasks,” similar to the claimed invention and to the combination of Vasko and Nishimura. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the issue-addressing processes of the combination of Vasko and Nishimura, to include installing hardware modules as in Daly, for system optimization, as taught by Daly (see para. [0024]).
	Regarding claim 3, the combination of Vasko, Nishimura, and Daly teaches the following limitations:
“The method of claim 1, wherein the job corresponds to replacement of the hardware component and the notification comprises a list of hardware components to be replaced and configuration information for each of the hardware components.” Daly teaches, in para. [0026], “Still further, the mobile device may apply the predetermined installation rules to determine a memory 
	Daly describes, in para. [0003], “using augmented reality to assist in the performance of tasks,” similar to the claimed invention and to the combination of Vasko and Nishimura. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the issue-addressing processes of the combination of Vasko and Nishimura, to include installing and replacing hardware modules as in Daly, for system optimization, as taught by Daly (see para. [0024]).
18 is rejected under 35 U.S.C. 103 as being unpatentable over Vasko in view Daly.
	Regarding claim 18, Vasko discloses the following limitations:
“The system of claim 15, wherein the instructions are executable by the processor to generate the workflow for” “a plurality of hardware components in a sequence received from a user device.” Vasko teaches, in para. [0124], “When all eligible recipients have been identified, rendering component 308 send workflow presentation data 1602 to each recipient's wearable appliance 206. In an example scenario, rendering component 308 can render the workflow presentation as an augmented reality presentation that renders a sequence of instructions as an overlay on the user's field of view. These presentations can include graphical indicator overlays that point to or otherwise visually identify devices, workstations, or machine components that the user's attention should be focused on during a current step of the workflow.” Vasko teaches, in para. [0125], “In general, workflow presentations inform the user of the proper sequence of operations to be performed in order to best address the detected condition.” Vasko teaches, in para. [0132], “Some embodiments of VR/AR presentation system may also allow individual users to customize workflows and to save the customized workflows back to the system 302 in association with their user identity.” The proper sequence of operations in Vasko reads on the claimed “workflow” and “sequence,” and the customized workflows coming from users in Vasko read on the claimed “sequence received from a user device.” The components highlighted in Vasko read on the claimed “hardware components.”
	Daly teaches limitations below of claim 18 that do not appear to be explicitly taught in their entirety by Vasko:
The claimed “workflow” is for “installation of” the claimed “plurality of hardware components.” Daly teaches, in para. [0050], “After having captured an image of the memory modules in FIG. 2 and an image of the target computer system 70 in FIG. 3, the present invention is able to identify the memory modules, identify the computer system, obtain the predetermined installation rules for the computer system, and determine one or more memory module configurations. The installation of a selected memory module configuration is discussed in reference to FIGS. 4 and 5, below.” The installing of memory modules in Daly reads on the claimed “installation of” “hardware components.”
	Daly describes, in para. [0003], “using augmented reality to assist in the performance of tasks,” similar to the claimed invention and to Vasko. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the issue-addressing processes of Vasko, to include installing hardware modules as in Daly, for system optimization, as taught by Daly (see para. [0024]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vasko in view of Nishimura, and further in view of WIPO Int’l Pub. No. WO 2015/101393 A1 to Trucco et al. (“Trucco”).
Regarding claim 8 the combination of Vasko and Nishimura teaches the following limitations:
“The method of claim 1, comprising validating completion of the job prior to revoking the access rights.” Vasko teaches, in para. [0128], “Based on a comparison of the user's interactions with the automation system with the steps of the preferred workflow, rendering component 308 can generate and deliver workflow feedback data 1712 to the user's wearable appliance 206 in response to determining that the user has deviated from the workflow. Such feedback may comprise, for example, corrective instructions intended to inform the user of the 
Trucco teaches limitations below of claim 8 that do not appear to be explicitly taught in their entirety by the combination of Vasko and Nishimura:
“Wherein the validating is based on communication with a network management system to confirm functioning of the hardware component.” Trucco teaches, on p. 3, in lines 4-8, “In particular, the inventors have realized that the provision of instructions for the manual intervention and of the results of the check on the outcome of the intervention may be enhanced for better supporting the operators and allowing them to intervene on the apparatus in a more effective and efficient way.” Trucco teaches, on p. 5, in ll. 7-10, “Preferably, the personal proxy is further configured to: - upon completion of the intervention, cooperate with the network management system of the communication network for checking whether the intervention was successful.” The checking in Trucco reads on the claimed “validating,” the cooperation with the network managements system in Trucco reads on the claimed “based on communication with a network management system,” and the determining of the intervention being successful in Trucco reads on the claimed “confirm functioning of the hardware component.”
Trucco describes, in its abstract, use of augmented reality in “a system for supporting an intervention to be carried out by a human operator on a network apparatus of a communication network,” similar to the claimed invention and to the combination of Vasko and Nishimura. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issue-addressing processes of the combination of Vasko and Nishimura, to include the check process of Trucco, for facilitating more effective and efficient interventions, as taught by Trucco (see p. 3, ll. 4-8).
17 is rejected under 35 U.S.C. 103 as being unpatentable over Vasko in view of Trucco.
Regarding claim 17, Trucco teaches the following limitations that do not appear to be explicitly taught in their entirety by Vasko:
“The system of claim 15, wherein the instructions are executable by the processor to validate completion of the job based on communication with a network management system associated with a local network to which the hardware component is connected.” Trucco teaches, on p. 3, in lines 4-8, “In particular, the inventors have realized that the provision of instructions for the manual intervention and of the results of the check on the outcome of the intervention may be enhanced for better supporting the operators and allowing them to intervene on the apparatus in a more effective and efficient way.” Trucco teaches, on p. 5, in ll. 7-10, “Preferably, the personal proxy is further configured to: - upon completion of the intervention, cooperate with the network management system of the communication network for checking whether the intervention was successful.” The checking in Trucco reads on the claimed “validate completion of the job,” and the cooperation with the network managements system in Trucco reads on the claimed “based on communication with a network management system associated with a local network to which the hardware component is connected.”
Trucco describes, in its abstract, use of augmented reality in “a system for supporting an intervention to be carried out by a human operator on a network apparatus of a communication network,” similar to the claimed invention and to Vasko. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issue-addressing processes of Vasko and Nishimura, to include the check process .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vasko in view of U.S. Pat. No. 8,983,470 B1 to Ryan et al. (“Ryan”).
	Regarding claim 16, Vasko teaches the following limitations:
“The system of claim 15, wherein the instructions are executable by the processor to receive a message indicative of failure of the hardware component.” Vasko teaches, in para. [0115], “In some embodiments, notifiable events can also be detected based on analysis of plant data 610. In various examples, critical operating parameters, such as temperatures, pressures, speeds, voltage levels, or other such parameters collected as part of plant data 610 can be monitored by monitoring component 316 to identify when these parameters fall outside defined acceptable value ranges. Monitoring component 316 can also be configured to initiate notifications in response to machine or device alarm conditions detected in the plant data.” The notifications about unacceptable parameters and/or alarm conditions in Vasko read on the claimed “message indicative of failure of the hardware component.”
	Ryan teaches limitations below of claim 16 that do not appear to be explicitly taught in their entirety by Vasko:
“And notify a user device to run tests on the hardware component for confirming the failure of the hardware component.” Ryan teaches, in col. 18, ll. 49-56, “FIG. 11 shows a process 1100 of using a local cluster list. In step 1102, a maintenance or optimization operation is identified. The maintenance operation can be any maintenance operation that affects one or more characteristic of a reference cell, such as disabling a cell to replace or perform maintenance on equipment associated with the reference cell, repairing malfunctioning equipment 
	Ryan describes performing maintenance on networked computer systems (see abstract), similar to the claimed invention and to Vasko. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issue-diagnosis processes of Vasko, to include the testing of Ryan, to identify the root causes of issues when at first glance the root causes are unclear, as taught by Ryan (see col. 19, ll. 30-39).

Conclusion
Such prior art includes the following:
U.S. Pat. App. Pub. No. 2013/0124566 A1 to Bajekal et al. describes a method for securely accessing a number of computing systems within a remote facility includes, with a mobile computing system, checking out access data from a centralized database, the access data providing access to the computing systems within the remote facility. (See abstract.)
U.S. Pat. App. Pub. No. 2018/0336729 A1 to Prideaux-Ghee describes obtaining an image of an object captured by a device during relative motion between the object and the device; determining a location of the device relative to the object during image capture based on one or more attributes of the object in the image; mapping a three-dimensional (3D) graphical model representing the object to the object in the image based, at least in part, on the location of the device, where the 3D graphical model includes information about the object; receiving a selection of a part of the object; and outputting, for rendering on a user interface, at least some information from the 3D graphical model based on the part selected. (See abstract.)
EP Pat. App. Pub. No. EP 2 942 717 A1 to Mathan et al. describes a method for providing maintenance instructions to a user. (See abstract.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624